


110 HR 5141 IH: Job Creation Economic Stimulus Act of

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5141
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2008
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  investment in high productivity property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Job Creation Economic Stimulus Act of
			 2008.
		2.Adoption of the
			 high productivity investment deduction
			(a)In
			 GeneralPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by inserting after section 168 the following new
			 section:
				
					168A.High
				productivity investment deduction
						(a)Treatment as
				ExpensesA taxpayer may elect to treat the cost of any high
				productivity property as an expense not chargeable to capital account. Any cost
				so treated shall be allowed as a deduction in the taxable year in which the
				high productivity property is placed in service.
						(b)Definition of
				High Productivity Property
							(1)In
				generalExcept as provided in paragraph (3), the term high
				productivity property means any—
								(A)computer,
								(B)computer related
				peripheral equipment,
								(C)computer based
				machinery,
								(D)electronic
				diagnostic equipment,
								(E)electronic control
				equipment,
								(F)other electronic,
				electromechanical, laser or computer based equipment,
								(G)computer
				software,
								(H)equipment used in
				the manufacture of semiconductors,
								(I)high technology
				medical equipment,
								(J)advanced
				technology communications equipment,
								(K)optical fiber and
				photonics equipment,
								(L)advanced
				environmental products,
								(M)advanced life
				science products, or
								(N)new high
				productivity assets.
								(2)DefinitionsFor
				purposes of this subsection:
								(A)ComputerThe
				term computer means a programmable electronically activated device
				which—
									(i)is
				capable of accepting information, applying prescribed processes to the
				information, and supplying the results of those processes, and
									(ii)consists of a
				central processing unit containing extensive storage, logic, arithmetic and
				control capabilities.
									(B)Computer related
				peripheral equipmentThe term computer related peripheral
				equipment means any auxiliary machine or other equipment (whether
				on-line or off-line) which is designed to be placed under the control of the
				central processing unit of a computer (as determined without regard to whether
				such machine or equipment is an integral part of other property which is not a
				computer).
								(C)Computer based
				machineryThe term computer based machinery means
				any machine which—
									(i)cuts, forms,
				shapes, drills, bores, mixes, paints, seals, welds, or otherwise transforms
				material, or
									(ii)handles, conveys,
				assembles, or packages materials or products,
									by
				responding to electronically stored information and programmed commands.(D)Electronic
				diagnostic equipmentThe term electronic diagnostic
				equipment means equipment that uses electronic components to sense or
				monitor location, size, volume, surface characteristics, pressure, temperature,
				speed, chemical composition, or other similar characteristics.
								(E)Electronic
				control equipmentThe term electronic control
				equipment means equipment that electronically controls pressure,
				temperature, size, volume, composition purity or other similar
				characteristics.
								(F)High technology
				medical equipmentThe term high technology medical
				equipment means any electronic, electromechanical, or computer-based
				high technology equipment used in the screening, monitoring, observation,
				diagnosis, or treatment of patients in a laboratory, medical, or hospital
				environment.
								(G)Advanced
				technology communications equipmentThe term advanced
				technology communications equipment means equipment used in the
				transmission or reception of voice, data, video, paging, messaging, or other
				communications services that are delivered using packet technology. A packet is
				a unit of data, or sequence of binary digits, that is routed between an origin
				and a destination on a packet-switched network.
								(H)Optical fiber
				and photonics equipmentThe term optical fiber and
				photonics equipment means optical fiber and the equipment and materials
				used to generate, manipulate and direct light particles over such fiber.
								(I)Advanced
				environmental productsThe term advanced environmental
				product means any high cell density ceramic or other device used for the
				control of nitrogen oxide and particulate emissions.
								(J)Advanced life
				sciences productsThe term advanced life sciences
				product means any polymer, ceramic or high-purity glass product used in
				biological research.
								(K)New high
				productivity assets
									(i)In
				generalThe term new high productivity assets means
				any asset utilizing 1 or more technological or scientific processes which were
				not in common commercial use before January 1, 2007.
									(ii)DeterminationsThe
				Secretary shall establish procedures pursuant to which taxpayers can seek a
				public ruling that a particular class of assets qualifies as new high
				productivity assets. The procedures shall require the Secretary to provide a
				determination within 90 days of receipt of a properly completed request for a
				public ruling.
									(3)Excluded
				propertyThe term high productivity property shall
				not include—
								(A)an entire car,
				locomotive, aircraft, ship or other vehicle solely because the vehicle is
				controlled in whole or part by a computer or other electronic equipment,
								(B)any equipment of a
				kind used primarily for entertainment or amusement of the user, and
								(C)typewriters,
				calculators, copiers, duplication equipment, and other similar
				equipment.
								(c)ElectionAn
				election under this section for any taxable year shall—
							(1)be made on an
				asset by asset basis, and
							(2)be made on the
				taxpayer’s return of the tax imposed by this chapter for the taxable
				year.
							(d)Special
				Rules
							(1)CostFor
				purposes of this section, the cost of property does not include so much of the
				basis of such property as is determined by reference to the basis of other
				property held at any time by the person acquiring such property.
							(2)Antichurning
				rules
								(A)In
				generalThis section shall not apply to any property acquired by
				the taxpayer after December 31, 2007, if—
									(i)the property was
				owned or used at any time during the period beginning on January 1, 2007, and
				ending on December 31, 2007, by the taxpayer or a related person,
									(ii)the property was
				owned or used at any time during the period described in clause (i), and, as
				part of the transaction, the user of the property does not change,
									(iii)the taxpayer
				leases such property to a person (or a person related to such person) who owned
				or used such property at any time during the period described in clause (i),
				or
									(iv)the property is
				acquired in a transaction as part of which the user of such property does not
				change and the property was acquired from a person to which clause (ii) or
				clause (iii) applies.
									(B)Applicable cost
				recovery rulesSection 168 shall apply to any property to which
				this section does not apply by reason of this paragraph.
								(C)Special
				rulesFor purposes of this paragraph—
									(i)property shall not
				be treated as owned before it is placed in service, and
									(ii)whether the user
				of a property changes will be determined in accordance with regulations
				prescribed by the Secretary.
									(3)Recapture in
				certain casesThe Secretary shall, by regulations, provide for
				the recapturing the benefit under any deduction allowable under subsection (a)
				with respect to any property which is not used predominantly in a trade or
				business at any time.
							(4)Alternative
				depreciation system appliesThe election under subsection (a) may
				not be made with respect to property which at any time during the taxable year
				in which such property is placed in service is—
								(A)described in
				paragraph (1) of section 168A(g), or
								(B)listed
				propertynot predominantly used in a qualified business
				use as such terms apply for purposes of paragraph (1) of
				280F(b).
								(e)TerminationThis
				section shall only apply to property which is—
							(1)acquired by the taxpayer after December 31,
				2007, and before January 1, 2009, but only if no written binding contract for
				the acquisition was in effect before January 1, 2008, or
							(2)(A)acquired by the taxpayer
				pursuant to a written binding contract which was entered into after December
				31, 2007, and before January 1, 2009, and
								(B)placed in service in taxable years
				beginning after December 31,
				2009.
								.
			(b)Conforming
			 AmendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by adding after section 168 the following new
			 item:
				
					
						Sec. 168A. High productivity investment
				deduction.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007, with respect to taxable years
			 beginning after such date.
			3.50 percent allowance
			 for depreciation for certain property acquired during 2008
			(a)In
			 generalParagraph (4) of
			 section 168(k) of the Internal Revenue Code of 1986 (relating to 50-percent
			 bonus for certain property) is amended—
				(1)by striking
			 May 5, 2003 each place it appears and inserting December
			 31, 2007,
				(2)by striking
			 January 1, 2005 each place it appears and inserting
			 January 1, 2009,
				(3)by striking
			 May 6, 2003 in subparagraph (B)(ii)(I) and inserting
			 January 1, 2008,
				(4)by striking
			 January 1, 2006 in subparagraph (B)(iii) and inserting
			 January 1, 2010, and
				(5)by striking
			 of 30-percent
			 bonus in the heading for subparagraph (E).
				(b)Repeal of basis
			 limitation for certain propertySubparagraph (B) of section
			 168(k)(2) of such Code is amended by striking clause (ii) and redesignating
			 clause (iii) as clause (ii).
			(c)SyndicationsParagraph
			 (4) of section 168(k) of such Code (relating to 50-percent depreciation for
			 certain property) is amended by adding at the end the following:
				
					(F)SyndicationsFor
				purposes of applying paragraph (2)(A)(ii) by reason of this paragraph, if
				property—
						(i)is
				treated as originally placed in service after December 31, 2007, either
				directly or by a lessor of such property or pursuant to paragraph (2)(D)(ii),
				and
						(ii)is sold within 6
				months after such property is so placed in service,
						such
				property shall be treated as originally placed in service not earlier than the
				date of such
				sale..
			(d)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 property placed in service in taxable years beginning after December 31,
			 2007.
				(2)Exception for
			 certain propertyThe amendments made by this section shall not
			 apply to any property to which section 105 of the Gulf Opportunity Zone Act of
			 2005 applies.
				4.Depreciation
			 rules not modified for purposes of alternative minimum tax
			(a)Determination of
			 Alternative Taxable IncomeParagraph (1) of section 56(a) of the
			 Internal Revenue Code of 1986 (relating to depreciation) is amended by adding
			 at the end the following new subparagraph:
				
					(E)TerminationThis
				paragraph shall not apply to property placed in service in a taxable year
				beginning in 2008 or
				2009.
					.
			(b)Determination of
			 Adjusted Current EarningsSubparagraph (A) of section 56(g)(4) of
			 such Code (relating to depreciation) is amended by adding at the end the
			 following new clause:
				
					(vi)TerminationThis
				subparagraph shall not apply to property placed in service in a taxable year
				beginning in 2008 or
				2009.
					.
			(c)Effective
			 DateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2007,
			 in taxable years beginning after such date.
			5.Long-term contract
			 accounting
			(a)In
			 generalSection 168(k)(2) of
			 the Internal Revenue Code of 1986 is amended by adding after subparagraph (G)
			 the following new subparagraph:
				
					(H)Long-term
				contract accountingThe
				percentage of completion method under section 460 shall be applied as if this
				subsection had not been
				enacted.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act in taxable years
			 ending after such date.
			6.Long-term unused
			 credits allowed against minimum tax
			(a)In
			 generalSubsection (c) of section 53 of the Internal Revenue Code
			 of 1986 (relating to limitation) is amended by adding at the end the following
			 new paragraph:
				
					(2)Special rule for
				corporations with long-term unused credits
						(A)In
				generalIf a corporation to which section 56(g) applies has a
				long-term unused minimum tax credit for a taxable year, the credit allowable
				under subsection (a) for the taxable year shall not exceed the greater
				of—
							(i)the limitation
				determined under paragraph (1) for the taxable year, or
							(ii)the least of the
				following for the taxable year:
								(I)The sum of the tax
				imposed by section 55 and the regular tax reduced by the sum of the credits
				allowed under subparts A, B, D, E, and F of this part.
								(II)The long-term
				unused minimum tax credit.
								(III)The sum
				of—
									(aa)50
				percent of qualified investment, plus
									(bb)the
				qualified investment carryover to the taxable year.
									(B)Long-term unused
				minimum tax creditFor purposes of this paragraph—
							(i)In
				generalThe long-term unused minimum tax credit for any taxable
				year is the portion of the minimum tax credit determined under subsection (b)
				attributable to the adjusted net minimum tax for taxable years beginning after
				1986 and ending before the 3rd taxable year immediately preceding the taxable
				year for which the determination is being made.
							(ii)First-in,
				first-out ordering ruleFor purposes of clause (i), credits shall
				be treated as allowed under subsection (a) on a first-in, first-out
				basis.
							(C)Qualified
				investment and qualified investment carryoverFor purposes of
				this paragraph—
							(i)Qualified
				investmentQualified investment is property described in section
				1245(a)(3) placed in service in the taxable year.
							(ii)Qualified
				investment carryoverThe qualified investment carryover is the
				amount by which 50 percent of qualified investment exceeds the amount of tax in
				paragraph (2)(A)(ii)(I). The qualified investment carryover may be carried only
				to the first taxable year following the current year.
							(D)TerminationSubparagraph
				(A) shall not apply to any taxable year beginning after December 31,
				2008.
						.
			(b)Conforming
			 amendmentsSection 53(c) of such Code is amended—
				(1)by striking
			 The and inserting the following:
					
						(1)In
				generalThe
						;
				and
				(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively.
				
